NO. 07-12-0032-CV

	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	FEBRUARY 8, 2012
	______________________________

	NIZAR DOAR, Individually and as Agent in Fact of
                 SAMIHAH ALIA, and SAMIHAH ALIA, Individually,
                                       
                                 		Appellants
                                      V.
                                       
                        CIRCLE K CONTRACTING, L.L.C., 
  				 
				 Appellee
                        ______________________________

	FROM THE 342nd DISTRICT COURT OF TARRANT COUNTY;

	NO. 342-236493-09; HON. J. WADE BIRDWELL, PRESIDING
	______________________________

	MEMORANDUM OPINION
	______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Appellants Nizar Doar, Individually and as Agent in Fact of Samihah Alia, and Samihah Alia, Individually, perfected this appeal on December 7, 2011.  The clerk's record was due on or about January 13, 2012.  On January 17, 2012, the clerk for the Second Court of Appeals notified appellants that payment arrangements had not been made for the clerk's record, and unless proof of payment was provided the court by January 13, 2012, the appeal would be dismissed for want of prosecution.  On January 26, 2012, this appeal was transferred by order of the Texas Supreme Court to the Seventh Court of Appeals.  On January 30, 2012, this Court notified appellant's counsel by letter to certify in writing whether he had complied with Rule 35.3(a)(2) of the Texas Rules of Appellate Procedure, and the certification was due no later than February 3, 2012.  To date, no response has been received, nor have we received any request to postpone the dismissal date.  Consequently, we dismiss the appeal for want of prosecution.

							Per Curiam